DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/9/2022, no claims were amended; no claims were cancelled; no claims were added. As a result, claims 1-23 are pending, of which claims 1, 11, and 17 are in independent form.
Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-6, 8-13, 15-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2010/0313210 A1) hereinafter Lin.
As to claim 1, Lin teaches a computer system comprising: a memory; and at least one processor coupled to the memory and configured to: 
	receive a first message from an identity provider(see para. [0007], e.g., “…acquire directory service information from a heterogeneous set of directory systems.” ), the arbitrary identifier being incompatible with a dependent process (see para. [0022], applications 111 running on a set of computing devices 110 relying on the unification point 121 for handling directory service requests 140) that is reliant upon the identity provider (see para. [0007] “For each directory service request, the unification point can query an identification communion table to determine a unique identifier for a unique one of the heterogeneous directory service systems that maintain directory service information able to satisfy the directory service request”); 
	encode, in response to reception of the first message, the arbitrary identifier into   that is compatible with the dependent process (see para. [0007] “…the unification point can generate a directory service request including the determined unique identifier and can convey the generated directory service request to the determined one of the heterogeneous directory service systems…”; see also para. [0012]-[0013], [0023]-[0025]); and 
	transmit a second message including the encoded identifier to the dependent process (see para. [0049] ”In step 340, the generated request can be conveyed to the target directory service system, which processes this modified request.”). 
As to claim 2, in view of claim 1, Lin teaches wherein the at least one processor is further configured to: generate, via the dependent process, a third message addressed to the identity provider, the third message including the encoded identifier (see para. [0049] “…a format of the original directory service request can be converted to a target format compatible with a directory service system having the directory ID.”); 
	decode the encoded identifier to generate a copy of the arbitrary identifier (see para. [0050] “…the unification point can create and generate a modified response that is formatted for the application that sent the original request.”; see para. [0025] “The formulas 125 are always available to convert requests and responses back and for the as needed.”); and 
	transmit a fourth message including the copy of the arbitrary identifier to the identity provider (see para. [0050] “The modified response can be conveyed from the unification point to the requesting application…”). 
As to claim 3, in view of claim 1, Lin teaches wherein the encoded identifier is a security identifier (see [0030]; It is noted that the conversion between the unified object id 125 and the directory object id 126 can include SID and GUID.). 
As to claim 4, in view of claim 3, Lin teaches wherein the encoded identifier stores a value that designates the encoded identifier as being of an encoded type (see para. [0012] and Fig. 2). 
As to claim 5, in view of claim 1, Lin teaches wherein the identity provider is a directory service (see [0024] “Request 142 can be sent to an API 131 of an appropriate directory system 130…”).
As to claim 6, in view of claim 5, Lin teaches wherein the arbitrary identifier is a global unique identifier (see para. [0030] for standard/canonical GUID format). 
As to claim 8, in view of claim 1, Lin teaches wherein the at least one processor is further configured to store an association between the encoded identifier and the arbitrary identifier in the memory (see para. [0012], [0023] and [0024; e.g. ID communion table maintaining relationship between unified object ID and the directory object ID). 
As to claim 9, in view of claim 8, Lin teaches wherein the at least one processor is further configured to identity the association in the memory to decode the encoded identifier (see para. [0025] “The formulas 125 are always available to convert requests and responses back and for the as needed.”). 
As to claim 10, in view of claim 1, Lin teaches wherein to encode comprises to execute a reversible encoding process and the at least one processor is further configured to decode the encoded identifier by reversing the reversible encoding process (see para.[0024]-[0027]). 
As to claims 11 and 17, claims 11 and 17 include similar limitations as claim 2 and thus claim 11 is rejected under the same rationale as in claim 2.
As to claims 12 and 19, claims 12 and 19 include similar limitations as claim 4 and thus claim 12 is rejected under the same rationale as in claim 4.
As to claims 13 and 20, claims 13 and 20 include similar limitations as claim 6 and thus claim 13 and 20 are rejected under the same rationale as in claim 6.
As to claims 15 and 22, claims 15 and 22 include similar limitations as claim 9 and thus claim 15 and 22 are rejected under the same rationale as in claim 9.
As to claims 16 and 23, claims 16 and 23 include similar limitations as claim 10 and thus claims 16 and 23 are rejected under the same rationale as in claim 10.
As to claim 18, claim 18 includes similar limitations as claim 11 and thus claim 18 is rejected under the same rationale as in claim 11 or claim 2.
Relevant Prior Art
Frantz, III et al. (US 2018/0314723 A1) discloses managing multi-tenant identifiers (e.g., multi-tenant keys or multi-tenant database keys). Creating multi-tenant identifiers can comprise receiving a source system identifier from a source system, determining a source identity provider of the source system, creating a multi-tenant identifier representing a combination of the source system identifier and the source identity provider, and storing the created multi-tenant identifier. Using multi-tenant identifiers can comprise receiving a request to lookup a source system identifier, associated with a source system, in a multi-tenant identifier mapping table, determining a source identity provider of the source system, identifying an entry in the table with the source system identifier and the source identity provider, and returning a multi-tenant identifier associated with the identified entry in the table. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Primary Examiner, Art Unit 2497